Name: Commission Regulation (EEC) No 3244/91 of 7 November 1991 re-establishing the levying of customs duties on products falling within CN code 2903 61 00, originating in Poland, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 307/ 14 8 . 11 . 91Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3244/91 of 7 November 1991 re-establishing the levying of customs duties on products falling within CN code 2903 61 00, originating in Poland, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3831/90 apply ting in Poland, reached the reference base in question after being charged thereagainst ; whereas the exchange of information organized by the Commission has demon ­ strated that continuance of the preference threatens to cause economic difficulties in a region of the Commu ­ nity ; whereas, therefore, customs duties in respect of the products in question must be re-established against Poland, HAS ADOPTED THIS REGULATION : Article 1 As from 11 November 1991 , the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3831 /90, shall be re-established on imports into the Community of the following products originating in Poland : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3831 /90 of 20 December 1990 applying generalized tariff prefe ­ rences for 1991 in respect of certain industrial products originating in developing countries ('), and in particular Article 9 thereof, Whereas, pursuant to Article 1 of Regulation (EEC) No 3831 /90, duties on certain products originating in each of the countries or territories listed in Annex III shall be totally suspended and the products as such shall, as a general rule, be subject to statistical surveillance every three months on the reference base referred to in Article 8 ; Whereas, as provided for in Article 8, where the increase of preferential imports of these products, originating in one or more beneficiary countries, causes, or threatens to cause, economic difficulties in the Community or in a region of the Community, the levying of customs duties may be re-established once the Commission has had an appropriate exchange of information with the Member States ; whereas for this purpose the reference base to be considered shall be, as a general rule, equal to 6,3 % of the total importations into the Community, originating from third countries in 1988 ; Whereas, in the case of products falling within CN code 2903 61 00, originating in Poland, the reference base is fixed at ECU 417 000 ; whereas, on 18 April 1991 , imports of these products into the Community origina ­ CN code Description 2903 61 00   Chlorobenzene, o-dichlorobenzene and p-dichlorobenzene Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 November 1991 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 370, 31 . 12. 1990, p. 1 .